Atkinson, J.
1. The assignment of error based on the amendment to the motion for new trial was expressly abandoned in the brief of the attorneys for the plaintiff in error, and will not be considered by this court,
2. No complaint was made of any error of law having been made by the court at the trial. The evidence, though conflicting in part, was sufficient to support the verdict finding for the plaintiff, and the judge did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


All the Justices concur.